Case: 20-40511     Document: 00515619013          Page: 1    Date Filed: 10/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 28, 2020
                                   No. 20-40511
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bruce Allen Rutherford, also known as Allen Bruce
   Rutherford,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CR-41-1


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Bruce Allen Rutherford moves for leave to appeal in forma pauperis
   (IFP) after the district court denied his request for compassionate release
   under 18 U.S.C. § 3582(c)(1). The district court determined that Rutherford
   did not exhaust his administrative remedies with the Bureau of Prisons (BOP)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40511      Document: 00515619013           Page: 2     Date Filed: 10/28/2020




                                     No. 20-40511


   as required by § 3582(c)(1)(A).         The exhaustion requirement is not
   jurisdictional but mandatory. United States v. Franco, 973 F.3d 465, 467 (5th
   Cir. 2020), petition for cert. filed (Oct. 7, 2020) (No. 20-5997).
          Rutherford asserts that the BOP denied his request for home
   confinement. The record indicates he requested information under the home
   confinement program that the BOP recently initiated under the Coronavirus
   Aid, Relief, and Economic Security Act (CARES Act), which expanded the
   Attorney General’s authority to provide longer periods of home
   confinement.     See Pub. L. 116-136, § 12003(b)(2), 134 Stat. 281.          But
   Rutherford has not shown that he exhausted his administrative remedies for
   compassionate release under § 3582(c)(1)(A).
          To the extent Rutherford appeals the district court’s denial of
   compassionate release, the appeal is dismissed because he raises no
   nonfrivolous issue for appeal concerning his failure to exhaust administrative
   remedies. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5th
   Cir. R. 42.2. Rutherford “remains free to file, in the first instance, a
   request with the Bureau of Prisons.” Franco, 973 F.3d at 469. To the extent
   Rutherford’s pleading seeking appellate review of the district court’s ruling
   may be construed as a motion for this court to grant compassionate release,
   that motion is denied.
          In order to appeal IFP, Rutherford must make “the proper economic
   showing and” raise “issues on appeal that [are] not frivolous.” Carson v.
   Polley, 689 F.2d 562, 586 (5th Cir. 1982). Rutherford does not address the
   district court’s conclusion that he is financially ineligible, and he identifies
   no nonfrivolous issue for appeal. His IFP motion is denied. Rutherford is
   warned that additional frivolous or repetitive filings in this court or the
   district court will result in monetary sanctions and limits on his access to this
   court and any court subject to this court’s jurisdiction.




                                           2
Case: 20-40511   Document: 00515619013      Page: 3   Date Filed: 10/28/2020




                             No. 20-40511


         IFP DENIED; motion for compassionate release DENIED;
   APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                  3